                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

     EDWIN MARCIAL,                             )
                                                )        Case No. 3:20-cv-471
           Plaintiff,                           )
                                                )        Judge Travis R. McDonough
     v.                                         )
                                                )        Magistrate Judge Debra C. Poplin
     DIANA WARNER, LLC and DIANA                )
     WARNER BUNDY,                              )
                                                )
           Defendants.                          )
                                                )

                                             ORDER


          On July 13, 2021, Magistrate Judge Debra C. Poplin filed her report and recommendation

 (Doc. 30) pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b). Magistrate

 Judge Poplin recommends that the Court: (1) grant in part and deny in part Plaintiff’s motions

 for default judgment; (2) adjudge Defendants as having breached the parties’ oral contract; and

 (3) enter default judgment in Plaintiff’s favor in the amount of $347,248.87. (See Doc. 30, at

 11.) No party objected to Magistrate Judge Poplin’s recommendation. 1 Nevertheless, the Court

 has conducted a review of the report and recommendation, as well as the record, and it agrees

 with Magistrate Judge Poplin’s well-reasoned conclusions.

          Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Poplin’s report and

 recommendation (Doc. 30). Plaintiff’s motions for default judgment (Docs. 23, 24) are



 1
  Magistrate Judge Poplin specifically advised the parties that they had fourteen days in which to
 object to the report and recommendation and that failure to do so would waive any right to
 appeal. (Doc. 30, at 11 n.6); see aso Fed. R. Civ. P. 72(b)(2); Thomas v. Arn, 474 U.S. 140,
 148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
 review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
 when neither party objects to those findings”).


Case 3:20-cv-00471-TRM-DCP Document 32 Filed 07/29/21 Page 1 of 2 PageID #: 133
 GRANTED IN PART and DENIED IN PART. Defendants are ADJUDGED to have

 breached their oral contract with Plaintiff. Plaintiff is AWARDED damages against Defendants

 in the amount of $347,248.87. Plaintiff is AWARDED post-judgment interest.

        AN APPROPRIATE JUDGMENT WILL ENTER.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 3:20-cv-00471-TRM-DCP Document 32 Filed 07/29/21 Page 2 of 2 PageID #: 134
